                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

       Plaintiff,
                                                              Hon. Janet T. Neff
 v.
                                                              Case No. 1:18-cr-00140
 JUSTIN DAVID MARTIN,

       Defendant.
 ________________________________/

                              ORDER OF DETENTION

      This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged in a 4 Count Superseding Indictment. Count

1 charges defendant with conspiracy to distribute or possess with intent to distribute

a controlled substance, in violation of 21 U.S.C. §§ 846 and841 (a)(1); count 11

charges defendant with possession with intent to distribute heroin , in violation of

21 U.S.C. § 841; count 12 charges defendant with felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1); and count 13 charges defendant with possession of

a firearm in furtherance of drug trafficking, in violation of 18 U.S.C. § 924(c)(1)(A)(i).

Given the nature of the charges, there is a statutory rebuttable presumption in favor

of detention.

      The government sought defendant’s detention on the basis the he is a danger

to the community, 18 U.S.C. § 1342(f)(1), and that he poses a significant risk of
flight, 18 U.S.C. § 3142(f)(2)(A). The Court conducted a hearing on November 27,

2018, at which defendant was represented by counsel.

      Having considered the information presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that defendant has not rebutted the presumption

of detention regarding risk of flight and has not rebutted the presumption of

detention as to danger to the community. The Court also finds, as explained on the

record, that the government has sustained its burden of proving by clear and

convincing evidence, that he poses a danger to the community. Further, the Court

finds that there is no condition or combination of conditions of release that will ensure

the defendant’s appearance or the safety of the community . Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.

      DONE AND ORDERED on November 28, 2018.




                                                /s/ Phillip J. Green_________
                                               PHILLIP J. GREEN
                                               United States Magistrate Judge




                                           2
